DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 12-17, 19-22, 24-29 and 33-37  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dykstra et al. (US 2016/0362972 A1, hereinafter Dykstra).
Regarding claims 1, 14 and 26, Dykstra discloses a system/method for improved drilling, the system/method comprising: 
a processor (see figure 1, element 134), 
a memory coupled to the processor (see figure 1, element 136), wherein the processor contains instructions executable by the processor for: 
receiving information from a sensor in a bottom hole assembly (BHA) coupled to a drill string, wherein the BHA is coupled to a drill bit drilling a borehole (see para. 0065); 

 determining whether the vibrational load falls outside a target range therefor; and if the vibrational load falls outside the target range therefor, then generating, by the rotary steerable BHA, a control indication that a drilling parameter associated with the drilling of the borehole should be modified (see para. 0052 and 0036, stick-slip vibrations and changes of rock type based on the rate of change of the bit force disturbance experienced, updates at least one drilling parameter to steer the bottom-hole assembly in response to detecting the drilling operation event when a difference between the estimated strain and the measured strain exceeds a predefined threshold).
Regarding claim 2, Dykstra discloses the system of claim 1 wherein the vibrational load is at least one of an axial vibrational load, a radial vibrational load, and a torsional vibrational load (see para. 0026).  	
Regarding claim 3, Dykstra discloses the system of' claim 2, wherein the instructions further comprise instructions for transmitting the control indication to a control system at a surface location, wherein the control system is enabled to control the drilling parameter (see figure 1, element 132).  
Regarding claim 5, Dykstra discloses the system of claim 1, wherein the drill bit is enabled to rotate by the BHA independently of' the rotation of the drill string by the drill rig, and wherein the instruction further comprise instructions for, based on the control indication, causing, by the rotary steerable BHA, angular velocity or angular position of the drill bit to be modified to thereby reduce the vibrational load (see para. 0034).  
Regarding claim 7, Dykstra discloses the system of claim 5, wherein the causing, by the rotary steerable BHA, rotation of the drill bit to be modified further comprises instructions for causing a mud motor coupled to the drill bit and driving the rotation of the drill bit to be adjusted (see para. 0002).  
Regarding claim 8, Dykstra discloses the method of claim 5. wherein the causing, by the rotary steerable BHA the rotation of the drill bit to be modified further comprises at least one of: instructions for adjusting a rotational speed of the drill bit; and instructions for reversing a rotational direction of the drill bit (see para. 0039).  
Regarding claim 9, Dykstra discloses the system of claim 1, further comprising instructions for modifying, by the rotary steerable BHA an angle of a drilling axis of the drill bit with respect to a rotational axis of the drill string that is rotating in proximity to the rotary steerable BHA (see para. 0053).  
Regarding claim 10, Dykstra discloses the system of claim 9, wherein the instructions for modifying, by the rotary steerable BHA an angle of a drilling axis of the drill bit further comprise instructions for setting the angle to a fixed value with respect to the drill string, wherein the angle rotates with the drill string (see para. 0053-0054).  
Regarding claim 12, Dykstra discloses the system of claim 1, wherein the drilling condition comprises at least one of a stick-slip condition and a lateral vibration (see para. 0034 and 0052).  
Regarding claim 13, Dykstra discloses the system of claim 1, wherein the sensor comprises at least one of: a microelectronics system (MEMS) gyroscope; a MEMS accelerometer; and a magnetometer (see para. 0026).  
Regarding claim 15, Dykstra discloses the method of claim 14, further comprising: transmitting the control indication to the surface to a steering control system enabled to control the drilling parameters for the drill string, wherein the steering control system is enabled to control the top drive and a mud circulation system (see para. 0018).  
Regarding claim 16, Dykstra discloses 16. The method of claim 15, further comprising: responsive to transmitting the control indication. receiving updated drilling parameters from the steering control system to reduce the vibrational load (see para. 0036).  
Regarding claim 17, Dykstra discloses the method of claim 14, wherein the drill bit angular rotation is enabled to rotate by the rotary steerable BHA independently of the rotation of the drill string by the top drive, and further comprising: based on the control indication, causing, by the rotary steerable BHA, rotation of the drill bit to be modified to reduce the vibrational load (see para. 0034).  
Regarding claim 19, Dykstra discloses the method of claim 17, wherein the causing, by the rotary steerable BHA, angular rotation of the drill bit to be modified further comprises: causing a mud motor coupled to the drill bit and driving the rotation of the drill bit to be adjusted (see para. 0002).  
Regarding claim 20, Dykstra discloses the method of claim 17, wherein the causing, by the rotary steerable BHA the angular rotation of the drill bit to be modified further comprises at least one of: adjusting an angular rotational speed of the drill bit; and reversing an angular rotational direction of the drill bit (see para. 0039).  
Regarding claim 21, Dykstra discloses the method of claim 14, further comprising: modifying, by the rotary steerable BHA an angle of a drilling axis of the drill bit with respect to a 
Regarding claim 22, Dykstra discloses the method of claim 21, wherein the modifying, by the rotary steerable BHA, an angle of a drilling axis of the drill bit further comprises: setting the angle to a fixed value with respect to the drill string, wherein the angle rotates with the drill string (see para. 0053-0054).  
Regarding claim 24, Dykstra discloses the method of claim 14, wherein the drilling condition comprises at least one of: a stick-slip condition: and a lateral vibration (see para. 0034 and 0052).  
Regarding claim 25, Dykstra discloses the method of claim 14, wherein the sensor comprises at least one of: a microelectronics system (MEMS) gyroscope; a MEMS accelerometer; and a magnetometer (see para. 0026).  
Regarding claim 27, Dykstra discloses the method of claim 26 further comprising modifying the angular position, the angular velocity, or both, of the drill bit responsive to the control indication (see para. 0034).  
Regarding claim 28, Dykstra discloses the method of claim 26, further comprising: transmitting the control indication to a steering control system enabled to control the drilling parameters for the drill string, wherein the steering control system is located at the surface and is enabled to control the top drive and a mud circulation system (see para. 0018).  
Regarding claim 29, Dykstra discloses the method of claim 28, further comprising: responsive to transmitting the control indication, receiving updated drilling parameters from the steering control system to reduce the vibrational load (see para. 0036).  
Regarding claim 33, Dykstra discloses the method of claim 26, further comprising: modifying, by the rotary steerable BHA, an angle of a drilling axis of the drill bit with respect to a rotational axis of the drill string that is rotating in proximity to the rotary steerable BHA (see para. 0053-0054).  
Regarding claim 34, Dykstra discloses the method of claim 33, wherein the modifying, by the rotary steerable BHA, an angle of a drilling axis of the drill bit further comprises: setting the angle to a fixed value with respect to the drill string, wherein the angle rotates with the drill string (see para. 0053-0054).  
Regarding claim 35, Dykstra discloses 35. The method of claim 33, wherein the modifying, by the rotary steerable BHA, an angle of a drilling axis of the drill bit further comprises: continuously setting the angle to maintain the drill bit in a geostationary location when the drill string rotates and the drill bit rotates (see para. 0053-0054).  
Regarding claim 36, Dykstra discloses 36. The method of claim 26, wherein the drilling condition comprises at least one of: a stick-slip condition: and a lateral vibration (see para. 0034 and 0052).  
Regarding claim 37, Dykstra discloses the method of claim 26, wherein the sensor comprises at least one of: a microelectronics system (MEMS) gyroscope: a MEMS accelerometer; and a magnetometer (see para. 0026).
Allowable Subject Matter
Claims 4, 6, 11, 18, 23 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864